Citation Nr: 0713729	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  02-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than September 18, 
1993 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1989. 

This case comes before the Board of Veterans' Appeals (the 
Board) from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

Procedural history

In a June 1994 RO rating decision, TDIU was granted effective 
September 18, 1993.  The veteran was informed of that 
determination by way of a letter dated July 19, 1994.  He did 
not express disagreement with the effective date of the grant 
of TDIU within one year after July 19, 1994.

In November 2000, the RO received the veteran's claim for an 
earlier effective date for the grant of TDIU.  In the 
November 2001 rating decision, entitlement to an effective 
date earlier than September 18, 1993 for the grant of TDIU 
was denied.  The veteran perfected an appeal of that denial.

In December 2002, the Board denied the veteran's claim for an 
earlier effective date for the grant of TDIU.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In a March 3, 2006 memorandum decision, 
the Court vacated the Board's decision and remanded this case 
to the Board.

In June 2006, the Board wrote a letter to the veteran's 
counsel and informed him that he had the opportunity to 
submit additional argument and/or evidence in support of the 
veteran's appeal before the Board proceeds with 
readjudication.  The veteran's counsel did not respond to 
that letter.


FINDINGS OF FACT

1.  The veteran was granted TDIU effective September 18, 1993 
in a June 1994 rating decision.  The veteran was informed of 
that determination by way of a letter dated July 19, 1994.

2.  The veteran did not file a notice of disagreement 
regarding the effective date for the grant of TDIU within one 
year after he was sent notice of the June 1994 rating 
decision.

3.  The veteran first raised the matter of his entitlement to 
an earlier effective date for TDIU in a November 2000 
statement.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision is final as to the matter 
to the assignment of an effective date for TDIU.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The veteran's initial claim of entitlement to an earlier 
effective date for the grant of TDIU was not timely filed.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 20.302 
(2006); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an earlier effective date for the 
assignment of TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the Court held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

As discussed below the veteran's claim is being dismissed by 
the Board because the veteran did not raise the earlier 
effective date issue in a timely fashion.  The claim is 
therefore being dismissed based on the law.  Whatever facts 
are necessary to adjudicate the claim are contained in the 
claims folder.  Thus, notice or assistance to the veteran 
would be fruitless.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2006).  The veteran engaged the services of an 
attorney, and was provided ample opportunity to submit 
evidence and argument in support of his claim.  

Relevant law and regulations

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  A final decision may, however, be subject to 
revision on the basis of CUE.  See 38 C.F.R. §§ 3.104, 3.105 
(2006).

Factual background

In a June 1994 rating decision, the veteran was granted TDIU 
effective September 18, 1993 in a June 1994 rating decision.  
He veteran was informed of that determination by way of a 
letter from the RO dated July 19, 1994.  The veteran did not 
file a notice of disagreement regarding the effective date 
for the grant of TDIU within one year after he was sent 
notice of the June 1994 rating decision, or for that matter 
at any time thereafter.  

The veteran by way of counsel arguably first raised the 
matter of his entitlement to an earlier effective date for 
TDIU in a November 2000 Notice of Disagreement (NOD) with a 
September 2000 rating decision assigned a 40 percent 
disability rating for a lumbar spine disability effective 
December 1, 1991.  The RO interpreted this statement as a 
claim for an earlier effective date for the grant of TDIU and 
denied the claim.  This appeal followed.

Analysis

At the outset of its analysis, the Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the "reasons or bases" requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.  Indeed, as discussed below, the Board believes that 
The entire posture of this case has changed due to a recent 
precedential decision of the Court.  Although cognizant of 
the Court's March 3, 2006 Memorandum Decision, the Board 
finds that it has been overtaken by events.
 
In the March 3, 2006 Memorandum Decision, the Court held that 
the Board should have applied Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) and considered evidence of the 
veteran's unemployability prior to September 18, 1993 to 
determine whether the veteran had an informal claim for TDIU 
prior to September 18, 1993; that the Board should have 
considered whether the veteran's employment prior to 
September 1993 was marginal employment in a protected or 
sheltered environment; and that the Board should have 
considered whether the case required a referral to the 
Director of VA Compensation and Pension Service for extra-
schedular consideration pursuant to 38 C.F.R. § 4.16.

However, in August 2006, subsequent to the Court's March 2006 
Memorandum Decision, the Court issued Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  In that three-judge decision, the 
Court held that where a rating decision which established an 
effective date for an increased rating becomes final, an 
earlier effective date can only be established by a request 
for a revision of that decision based on clear and 
unmistakable error (CUE).  In essence, the Court in Rudd held 
that there is no "freestanding" earlier effective date 
claim which could be raised at any time.  
See Rudd, 20 Vet. App. at 299.  

The Board observes that the Rudd decision was authored by the 
same judge who handed down the March 2006 Memorandum Decision 
in this case.  

Based on the recent precedential Court decision in Rudd, the 
Board finds that the veteran's earlier effective date claim 
for the grant of TDIU must be dismissed.  
The September 18, 1993 effective date of the grant of TDIU 
was established in the June 1994 rating decision (notice of 
which the veteran received the following month).  The veteran 
thereafter had one year in which to file a notice of 
disagreement as to the effective date assigned.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2006).  He 
did not do this, and the unappealed June 1994 rating decision 
became final.  See 38 C.F.R. § 20.1103 (2006).

The veteran's initial disagreement as to the effective date 
assigned for TDIU was filed several years after the July 1994 
RO decision.  Indeed, the first suggestion from the veteran 
that he had any disagreement with the effective date of the 
grant for TDIU was the November 2000 statement from his 
attorney.  That document, however, was submitted over five 
years after the time period for filing a notice of 
disagreement for the effective date of the grant of TDIU had 
expired, and it cannot serve as a valid notice of 
disagreement as to that issue.

As noted above, the Court recently held in Rudd that where a 
rating decision which established an effective date for an 
increased rating becomes final, an earlier effective date can 
only be established by a request for a revision of that 
decision based on CUE.  The Board finds that the holding in 
Rudd applies to earlier effective date claims for TDIU 
because a claim for a TDIU is a claim for an increased 
rating.  See Hurd v. West, 13 Vet. App. 449 (2000) [holding 
that a claim for TDIU is a claim for increased compensation, 
and the effective date rules for increased compensation apply 
to a TDIU claim]; see also Norris v. West, 12 Vet. App. 413 
(1999).  

In short, if the veteran believed that the effective date for 
TDIU assigned by the June 1994 rating decision was incorrect, 
his proper recourse was to file a notice of disagreement 
regarding effective date within one year of being notified of 
the RO's decision.  Because the veteran did not do this, the 
June 1994 rating decision became final.  That being the case, 
the veteran is left with only one option in his attempt to 
obtain an earlier effective date: a claim alleging that the 
June 1994 rating decision contained CUE.  See Rudd, supra.  

In this case, the veteran has not suggested that the June 
1994 rating decision contained CUE.  The matter of whether 
the June 1994 rating decision contained CUE is therefore not 
before the Board.  The June 1994 rating decision therefore 
being final as to the matter of effective date, and in the 
absence of a properly appealed CUE claim, the Board must 
dismiss the current putative earlier effective date claim.  
See Rudd, 20 Vet. App. at 300.

The Board of course realizes that the RO developed this 
matter on its merits rather than dismissing it due to 
untimely filing, and that both the Board and the Court did 
not address this basic principle.  This may be because there 
was some confusion at the time concerning whether earlier 
effective date claims could be raised at any time, 
notwithstanding the clear meaning of the law and VA 
regulations.  Any such confusion has, however, been 
dissipated via the decision of the Court in Rudd.
 
Although under normal circumstances the Board would be 
obligated to follow the Court's directives in its March 2006 
memorandum decision.  However, in light of the precedential 
nature of Rudd, and particularly in light that Rudd was 
authored by the same judge, the Board believes that it should 
apply Rudd to the veteran's claim rather than directives in 
the March 2006 memorandum decision.

Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board may 
dismiss any appeal which is not timely filed.  Moreover, the 
Court made it abundantly clear in Rudd that dismissal was 
required due to the lack of a proper claim.  See Rudd, 20 
Vet. App. at 300.  Based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal 
as to this issue without prejudice to filing a CUE claim.  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to an effective date earlier than 
September 18, 1993 for the grant of TDIU is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


